Campbell, C. J.
The single assignment of error in *559this case is that the circuit judge erred in recalling a jury immediately after their discharge, to answer certain special questions submitted to them, but not answered when they gave in their general verdict.
Tho action was trespass for shooting a horse. The jury rendered a verdict for $175 damages. The special questions referred to some facts supposed to form part of tho res gestee. The jury had been discharged, and some had got out of the court room and into the street when the failure to find on tho special points was noticed and they were called back and directed to answer the questions. Their answers were consistent with the general verdict, and made no change in the judgment proper to be rendered on it.
It is plain that this action, whether regular or irregular, put the defendant below in no worse position than he would have occupied without it. If he has no complaint to make which would avoid the general verdict, no error has arisen to his prejudice. He has not set up any objection to the discharge of the jury before they had completed their findings, and he has taken no exception to any previous action of the court on the trial. Having waived any ground of complaint which might have existed in the way of maintaining the general finding, the judgment rendered was inevitable.
Judgment must be affirmed with costs.
The other Justices concurred.